Citation Nr: 0913469	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air 
Force from September 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied service connection for right and left knee 
disabilities.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A left knee disability was not shown during service, and the 
preponderance of the competent evidence of record is against 
a finding that any currently diagnosed left knee disability 
is related to active service.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally adequate notice was provided in May 2005 
correspondence, prior to the initial adjudication of the 
Veteran's claim.  This letter informed the Veteran of the 
elements of a claim for service connection, described the 
evidence and information needed to substantiate the claims, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  Although the Veteran was not 
informed of VA policies and practices in assigning effective 
dates and disability evaluations, in light of the denial of 
service connection here, such omission is harmless with 
regard to the single issue resolved herein.  Neither an 
effective date or disability evaluation need be assigned.  
The Veteran was provided all information necessary to allow 
him a meaningful opportunity to participate in the 
adjudication of his claim.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained complete service treatment records for the 
Veteran.  VA outpatient treatment records from January 2005 
to October 2005 have been associated with the file; the 
Veteran has stated that he does not seek treatment for his 
knees at VA facilities, and hence no additional development 
for VA records is required.  The Veteran has submitted copies 
of private medical records or statements from Dr. EFH, Dr. 
MS, and Dr. BRH.  He has also submitted hospital reports from 
TC Hospital regarding a 1992 motor vehicle accident.  The 
Veteran has not supplied releases to allow VA to obtain any 
records on his behalf, and has opted instead to obtain them 
himself.  The Board notes that no VA examination was 
conducted in connection with the claim of service connection 
for the left knee.  None is required, as the evidence of 
record shows no reasonable possibility that current 
complaints may be related to service in he absence of any 
injury or disease on active duty.  Any medical opinion 
rendered would rely on pure speculation.  Further, VA has not 
attempted to obtain Social Security Administration (SSA) 
records.  Development for these records is not required in 
this case, as the Veteran has stated that they are not 
relevant.  His SSA disability is based upon injuries 
sustained in his 1992 accident, which is established to not 
have involved the knees.  Finally, the Veteran has submitted 
various lay statements.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Service Connection for a Left Knee Disability

The Veteran alleges that due to wear and tear from his duties 
as an aircraft mechanic in service, which required squatting 
and crawling, or from playing intramural football, he has 
developed disabilities of the right and left knees.

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  As is discussed below, here there is no diagnosis 
of any listed chronic disease shown or alleged.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of service treatment records reveals no treatment 
for or complaint related to any left knee injury, disease, or 
disability.  At the Veteran's August 1967 examination for 
enlistment, doctors noted a scar of the left knee, but stated 
this was not considered disabling.  No functional impairment 
of the left knee or any symptomatology of the left knee was 
ever subjectively reported or objectively observed during 
active duty service.  In December 1969, the Veteran reported 
intermittent mild right knee pain and weakness, and was 
eventually diagnosed with probable chondromalacia patella in 
January 1970.  He did not receive subsequent in-service 
treatment, but at his May 1972 separation examination 
reported a history of "'trick' or locked knee."  Doctors 
specified that this referred to the right knee treatment in 
1970.  While the Veteran reported "pain on climbing," the 
condition was not incapacitating.  No mention of the left 
knee is made at separation.

Subsequent to service, there is no evidence of any knee 
problems until 1984.  Lay statements from friends, co-
workers, and former employers report that as early as 1984, 
the Veteran was exhibiting behaviors indicating knee pain.  
Ms. SJC, an employer from 1984 to 1992, noted reports and 
observations of pain when the Veteran climbed stairs or 
lifted heavy items.  She stated that at the time, the Veteran 
reported his problems began when he was injured playing 
football in the Air Force.  Mr. EDP, a friend an football 
official, reported that the Veteran would complain of knee 
pain after officiating football games, despite his relatively 
young age of 40 in 1989.  The Veteran told Mr. EDP that he 
had knee problems in service "but it had seemed to 
straighten out."  Mr. ML also reported that the Veteran 
complained of current knee pain while performing his duties 
with a volunteer rescue and firefighting squad. 

In March 1992, the Veteran was involved in a serious motor 
vehicle accident.  Records from TC hospital reveal complaints 
of a head injury, back injury, fractured nose, chest trauma, 
lacerations of the hands, respiratory problems, and shoulder 
injury.  The records show no complaints of or treatment for 
any knee problems, on either the left or right.

In July 2002, Dr. MS performed arthroscopic surgery on the 
Veteran's right knee, for various soft tissue impairments, 
including torn meniscus, osteocondritis, synovitis, synovial 
plicae, and chondromalacia.  No arthritic changes were noted.  
In September 2002, arthroscopic surgery of the left knee was 
performed, with the same diagnoses made.  Again, there were 
no arthritic changes noted.

In March 2005, Dr. BRH stated that he was currently treating 
the Veteran for degenerative joint disease of the right knee.  
He noted the in-service history of right knee complaints, and 
opined that the current diagnosis of the right knee was 
related to the in-service treatment.  Dr. BRH did not address 
the left knee in any manner.

Dr. EFH, who stated in 2005 that he had been the Veteran's 
doctor for 13 years, or since approximately 1992, indicated 
in an August 2005 statement that he treated the Veteran for a 
variety of problems.  He did not list any knee problems.  He 
stated that "at least a few" of the Veteran's conditions 
"could possibly be, as likely as not, attributed to his 
military service during the late 1960's."  In a second 
August 2005 statement, Dr. EFH reported that in 2002 the 
Veteran had undergone separate surgeries for torn menisci of 
the right and left knees.  He indicated he had reviewed the 
Veteran's service records and the statement of Dr. BRH, and 
he felt "this medical condition "could possible [sic] be, 
as likely as not attributed to his military service during 
the late 1960's."

The Board finds that service connection for a left knee 
disability must be denied.  While the evidence of record 
clearly establishes a current left knee disability, there is 
no evidence relating such to service.  There is no evidence 
of injury or disease of the left knee on active duty, and no 
notation of even general complaints of pain of the left knee.  
There is no medical or lay evidence of any left knee pain or 
problems prior to 1984, 14 years after separation from 
service.  The lack of continuity of treatment for such an 
extended period weighs against the Veteran's claim.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The only credible medical opinion of record, from Dr. BRH, 
does not address the left knee disability.  Dr. MS does not 
render an opinion on etiology in connection with his surgical 
report, and the statements of Dr. ERH are, for lack of a 
better term, nonsensical.  He offers no rationale for his 
opinion that one or more unspecified "medical conditions" 
could possibly be related to service.  At no time does he 
specifically address the etiology of the left knee; the Board 
has difficulty determining what condition he may be referring 
to in his letters.  Therefore, no weight is afforded his 
statements.

The sole evidence of any connection between service and 
current left knee disability is the Veteran's opinion, stated 
by him multiple times and repeated by friends and co-workers 
in lay statements.  As a layperson, however, his opinion on 
an issue or question requiring specialized knowledge or 
training, such as diagnosis or etiology, is not competent 
evidence, and cannot support a grant of the benefit sought.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

As was noted earlier, there is no diagnosis of any chronic 
disease or disability listed as presumptive, and hence no 
discussion of service connection based on presumption is 
required.  38 C.F.R. § 3.309(a).


ORDER

Service connection for a left knee disability is denied.




REMAND

A remand is required for additional evidentiary development 
consistent with VA's duties to assist.  As is discussed 
above, service treatment records show in-service complaints 
related to the right knee.  Private medical records also 
establish a current right knee disability.

This disability has been variously diagnosed.  Dr. MS 
indicates all current complaints relate to soft tissue 
problems, while Dr. BRH states that degenerative joint 
disease, also known as arthritis, is diagnosed.  He has not 
supplied x-rays verifying this diagnosis, however, as is 
required by regulation.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Further, his opinion regarding etiology fails to 
address the extended time period between service and the 
first complaints of current disability.  A remand is required 
for a VA examination to:  settle the question as to what is 
the current diagnosis involving the right knee; and obtain a 
more complete medical opinion regarding a nexus to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA joints 
examination.  The claims file must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current diagnoses of the right knee, 
and should be asked to opine as to whether 
any currently diagnosed disability of the 
right knee is at least as likely as not 
related to the documented in-service 
treatment for right knee chondromalacia.  
The examiner should address the apparent 
lack of continuity of right knee symptoms 
since service.  A full and complete 
rationale is required for all opinions 
expressed.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


